Judge Owslev
delivered the opinion of the court.
B^eiole ^,e passage of the act of 1800 (2 Littell 374) there *s no doubt, but that slaves were assets in the hands of executors for tile purpose of paying the debts of their testator; but, as by that act, slaves are made to pass by the 'n the same manner, and under the same regulations, as land, since then, upon the decease of the testator, the legal title in the slaves is immediately transferred to the dwisee; and consequently as the assent of the executor is necessary to perfect, the devisee’s title, the slave» cannot now be deemed assets in his hands. Because there-^°re’ *’"e €0nr* below refused to instruct the j ury that by l^e of ^IC testator of the appellant, made in 1813, his slaves passed to the devisee, under the same regulations as l'Anded property, and that they were not assets in the hands °‘f ^le executrix, the judgment of that court must he reversed with cost, the cause remanded, and further proceedings had not inconsistent with this opinion.